
	

113 SJ 31 IS: Relating to the approval of the proposed Agreement for Cooperation Between the American Institute in Taiwan and the Taipei Economic and Cultural Representative Office in the United States Concerning Peaceful Uses of Nuclear Energy.
U.S. Senate
2014-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		113th CONGRESS
		2d Session
		S. J. RES. 31
		IN THE SENATE OF THE UNITED STATES
		
			February 10, 2014
			Mr. Menendez (for himself and Mr. Corker) (by request) introduced the following joint resolution; which was read twice and referred to the Committee on Foreign Relations
		
		JOINT RESOLUTION
		Relating to the approval of the proposed Agreement for Cooperation Between the American Institute
			 in Taiwan and the Taipei Economic and Cultural Representative Office in
			 the United States Concerning Peaceful Uses of Nuclear Energy.
	
	
		
			That the Congress does favor the
			 proposed agreement for cooperation transmitted to the Congress by the
			 President
			 on January 7, 2014.
		
